Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 8, 11-13, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1_ as being anticipated by Chan US D796,389.	Chain discloses (see annotated Figures below) A trailer hitch for a specialized motor vehicle, comprising: 	a receiver member for mounting to a swing arm assembly for a rear wheel of the specialized motor vehicle; 	a hitch member for connecting to the receiver, the hitch member configured to extend out and around the rear wheel of the specialized motor vehicle; and 	a mounting member on the hitch member to provide a mounting location for a trailer connection behind the rear wheel;	further comprising a side arm on the receiver member, the side arm mounting to the swing arm assembly for the rear wheel of the specialized motor vehicle to mount the receiver  by a load on the mounting member;	further comprising an opening formed through the mounting member on the hitch member for receiving a hitch ball;	wherein the hitch member is substantially L-shaped, having a first component for connecting to the receiver member, and a second component substantially orthogonal to the first component, the second component having the mounting member.

    PNG
    media_image1.png
    826
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    518
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 5-7, 9-10, 14,16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



January 13, 2022